DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrases “preferably a slurry reactor” and “preferably a gas-phase reactor” in steps (a) and (b) of the claimed process. The word “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following it are part of 
Claim 15 recites a method of using the polypropylene composition of the parent claim; however, it is noted that the claim does not set forth any steps involved in this method. The claim is therefore indefinite, as it does not recite any positive, active steps delimiting how this use is actually practiced. See MPEP 2173.05(q). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, WO2015/197434 (Wang’434), in view of Wang et al, WO2015/150467 (Wang’467).
Wang’434 discloses the preparation of a nucleated polypropylene composition (for claim 7), wherein said composition comprises a propylene homopolymer, a propylene copolymer rubber, and a polymeric nucleating agent (page 16: lines 20 and 24-25). The prior art polypropylene composition is characterized by a melt flow rate (MFR) (230 °C, 2.16 kg) in the range of 0.1 to 500 g/10 min (page 4: lines 28-30), overlapping the claimed range (for claim 1).
As taught by Wang’434, the prior art nucleated polypropylene composition can be prepared via a process of sequential polymerization followed by mechanical blending with the nucleating agent (page 9: lines 1-11, 17-21, 27-28). Said sequential polymerization comprises the steps of 1) polymerizing propylene in a slurry reactor to form a propylene homopolymer, corresponding to claimed step (a) wherein the comonomer content is 0% by weight (for claim 1); and 2) in a gas phase reactor, copolymerizing propylene and a comonomer such as ethylene in the presence of said propylene homopolymer to form a propylene copolymer rubber, corresponding to claimed step (b) (for claim 1) (page 5: lines 13-19; page 11: lines 15 and 30; page 15, lines 10-26). Wang’434 teaches that the copolymer composition obtained from step (2) is characterized by a comonomer content of 3 to 35% by weight (page 5: lines 20-24), overlapping the claimed range (for claims 1, 2); the product obtained from the second reactor of the prior art process therefore corresponds to the claimed second propylene polymer fraction (for claim 1). Wang further teaches palletization of the product obtained from the sequential polymerization reaction, corresponding to the claimed pelletizing step (for claim 1) (Page 37: lines 1-4).
Regarding claim 5: Wang’434 teaches that the nucleating agent is added in an amount more than 10 ppm (i.e., more than 0.001% by weight) (page 6: lines 21-24), overlapping the claimed range.
Regarding claims 6, 12: Wang’434 teaches that the composition of WO2015/197434 is free of phthalic compounds (abstract; Page 2: lines 23-24).
Regarding claim 9: The prior art polypropylene composition is characterized by a crystallization temperature greater than 120 °C (page 8: lines 9-15), corresponding to the claimed range.
Regarding claim 11: The prior art polypropylene composition is characterized by a Charpy Notched impact Strength of at least 1.8 kJ/m2 (page 7: lines 26-27), overlapping the claimed range.
Regarding claims 13-15: The prior art nucleated polypropylene composition is used in the production of articles such as caps (page 27: lines 1-7) (for claims 13-15).
As noted earlier in this Action, Wang’434 teaches that the prior nucleated composition can be prepared by mechanical mixing of the propylene composition with the alpha nucleating agent via masterbatch methods (Page 9: lines 26-28).
Wang’434 is silent regarding the step melt mixing the propylene composition with the nucleating agent in combination with a copolymer of propylene and 0.5 to 2.5% by weight of the recited comonomer(s).
Wang’467 discloses the production of a heterophasic propylene copolymer comprising an alpha nucleating agent (for claim 1) (abstract; Page 10: lines 13-16), wherein said nucleating agent may be a vinylcycloalkane (co)polymer (Page 10: lines 27-28; Page 11: lines 14-22). Wang’467 discloses that the nucleating agent can be 
Wang’434 and Wang’467 are both directed towards the production of propylene compositions comprising a vinylcycloalkane (co)polymer as a nucleating agent. Given that 1) Wang’434 teaches that the nucleating agent may be added as a masterbatch and 2) Wang’467 teaches that it was known in the art to use a copolymer comprising propylene and less than 1 mol% C4 to C12 olefin as a carrier in such masterbatch mixtures, it would have been obvious to one of ordinary skill in that art to modify the process of Wang’434 by combining the nucleating agent with a propylene copolymer to act as a carrier in facilitating incorporation of the nucleating agent into the propylene composition (for claim 1).
Regarding the claimed properties of haze (for claim 1), xylene soluble content (for claim 8), melting temperature (for claim 9), and tensile modulus (for claim 10): “[T]he PTO prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…" as that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (MPEP § 2112).  Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product; see In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (MPEP § 2113). As discussed above, the prior art renders obvious a composition which comprises the same components and is made via the same process as the claimed invention. As the prior art composition appears to be the same as claimed, it is reasonably expected that its properties would not be materially different from those of the claimed invention. The burden is therefore shifted to the applicant to provide evidence that the properties used to define the claimed invention would not be present in the composition rendered obvious by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452.  The examiner can normally be reached on Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765